DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed August 12, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Interpretation

Claim 1 has been amended to state “wherein the non-woven chitosan-based fibers comprise chitosan consisting of linear polymer of poly-β-(1-4) N-acetyl D-glucosamine composed of at least ten (10) linked monomer units that may include D-glucosamine and N-acetyl D-glucosamine monomers with β-(1-4) glycosidic linkages”. These non-woven chitosan fibers can contain other ingredients as the fibers comprise chitosan so the fibers themselves are open to the presence of additional ingredients, such as the optional chitosan salt. Any chitosan that is present in those fibers must consist of the recited monomers. However, by definition, chitosan in a linear polysaccharide with β-(1-4) linked D-glucosamine and N-acetyl-D-glucosamine as recited in this phrase that has been added to claim 1 (e.g., see ¶ [0218] of US 2005/0255121). That the chitosan consists of these two types of monomers joined in this way prevents modification of the chitosan such as by attachment of side chains to the backbone but does not otherwise exclude other ingredients (e.g., chitosan salts or other polymers) from being present in the non-woven chitosan-based fibers.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6 – 11, 14, 21 – 23, 25 – 30, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “wherein the non-woven chitosan-based fibers comprise chitosan consisting of linear polymer of poly-β-(1-4)N-acetyl D-glucosamine composed of at least ten (10) linked monomer units that may include D-glucosamine and N-acetyl D-glucosamine monomers with β-(1-4) glycosidic linkages  and is soluble in dilute aqueous solution” (emphasis added). It is not clear if the underlined portion relating to the solubility relates to the chitosan as a standalone ingredient prior to the preparation of the non-woven chitosan fibers or to the fibers as a whole. The specification includes this language regarding solubility when setting forth the definition of chitosan at ¶ [0054]. It is not clear that there is support in the disclosure for the non-woven chitosan fibers themselves rather that the chitosan starting material being soluble in dilute aqueous solution. Based on the wording and punctuation in this portion of the claim, this limitation regarding the solubility could also apply to the fibers as a whole, which could alter claim scope and could comprise new matter.
The phrase “soluble in dilute aqueous solution” is also unclear as what is meant by a dilute aqueous solution of acid is not defined in either the claims or the specification. Even at the same concentration, the behavior the same chitosan in solutions of a strong acid such as hydrochloric acid and solutions of weak acid such as acetic acid could be very different. No definition of “soluble” is given so will the dissolution of any amount of chitosan/non-woven chitosan-based fiber meet this claim limitation or must some undefined amount become soluble? For example, compounds can be described as sparingly soluble in water when only a very small amount dissolves – would analogous behavior in a strong or weak acid result in the chitosan being considered “soluble in dilute aqueous solution”? As what constitutes a solution in which the solubility is determined and the amount of dissolution required to be “soluble” has not been defined, the metes and bounds of the claim cannot be determined.
The dependent claims fall therewith.
Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 4, 6 – 11, 14, 21 – 23, 25 – 30, 32 and 33 were rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (Int J Mol Sci, 2010 in view of Chen et al. (Carbohyd Poly, 2008, Chen-2008), Chen et al. (Acta Biomaterialia, 2010, Chen-2010, cited on December 5, 2019 IDS), Pepper et al. (US 2011/0111012) and Filee et al. (US 2014/0046236). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed March 15, 2022 and those set forth herein.
As to the new limitations in claim 1, chitosan such as that used in Kang et al., Chen-2008 and Chen-2010 has the same monomeric composition recited in claim amended claim 1. As to the solubility of the chitosan in dilute aqueous acid solution, the prior art is silent as to this property. Kang used 50,000 dalton chitosan (section 2.1) and both Chen-2008 and Chen-2010 used chitosan with a molecular weight about 106 (section 2.1 in each document). The materials recited at ¶ [0034] of the instant specification but given the range of viscosities reported for the chitosans (ranging from 9 – 290 mPa·s for a 1% aq solutions), the materials used had a wide range of molecular weights was used as the molecular weight of the polymer strongly affects the viscosity. There is no evidence that the chitosan of the applied prior art was not soluble in dilute aqueous solution as required by the instant claims. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113

Applicants traverse this rejection on the grounds that none of the applied references, alone or in any combination, account for or suggest all of the claimed features. Chen-2008 and Chen-2010, in part disclosing electrospun collagen-chitosan nanofibers, are relied on by the Examiner to contend that Kang modified with the disclosures of these documents would meet the limitations of chitosan-based fibers having a diameter less than or equal to 2 microns. The presently claimed chitosan-based fibers are distinguishable from those of Chen-2008 and Chen-2010 as they pertain to collagen-chitosan blends that mimic the nanofibrous structure of the native extracellular matrices (ECM) for making scaffolds that control tissue structure. There are intramolecular interactions in the collagen-chitosan fibers that contribute to the miscibility of the material. Chen-2008 discloses nanometer to micrometer fiber diameters but is silent as to chitosan-based fibers having a diameter less than or equal to 2 microns as required by the instant claims. Chen-2008 teaches the ECM is a nanoscale structure. Chen-2010 teaches collagen-chitosan fibers crosslinked with glutaraldehyde with varying average diameters in contrast to the claimed non-woven chitosan-based fibers and also mentioned the nanoscale of the ECM. One of skill in the art would have no motivation to add fibers having an average diameter ~10 µm as taught by Kang to the collagen-chitosan nanofibers of Chen-2008 and Chen-2010 with any reasonable expectation of success and such a combination would defeat the purpose of Chen-2008 and Chen-2010 of obtaining nanoscale fibrous structures that mimic native ECM.
These arguments are unpersuasive. The primary reference Kang et al. uses chitosan fibers that do not contain any additional ingredients. The collagen-chitosan materials in Chen-2008 also fall within the scope of the materials of the instant claims as the fibers themselves are open to the presence of additional ingredients such as collagen (see above for additional discussion of the interpretation of the instant claims). The collagen and chitosan mixture used in Chen-2010 is crosslinked after electrospinning and therefore do not fall within the scope of the present claims but "[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). The differences in sizes noted by Chen-2010 do not arise from the crosslinking procedure but the different amounts of collagen and chitosan that are present (see sections 3.1 of Chen-2010). There is no need to use the blends of the secondary references as chitosan only is suitable for such scaffolds as taught by Kang et al. or could be a blend such as that used in Chen-2008. Even if blends of collagen and chitosan were excluded from the claims, which they are not, Applicants have not persuasively argued that one of ordinary skill in the art would only expect cells to grow on materials that only comprise nanofiber material and not larger fibers such as those disclosed by Kang et al. The microfibrous scaffolds of Kang are taught as scaffolds for cells such as rat muscle-derived stem cells (rMDSCs) and thus are compatible with cell growth. Chen-2008 and Chen-2010 teach or suggest to one of ordinary skill in the art that the inclusion of narrower fibers such as those nano-dimensioned taught in Chen-2008 and Chen-2010. The resultant material with added nanofibers would better mimic the ECM could be included in the tissue engineering/cell scaffolds of Kang et al. A reasonable expectation of exists since chitosan materials of such dimensions can be prepared and both are suitable for use as tissue engineering/cell scaffold materials.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618